IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHARLES C. REEDER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4702

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 25, 2016.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

Nancy A. Daniels, Public Defender, and Joanna A. Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      Our original opinion in this case reversed Appellant’s conviction for second-

degree murder and remanded for a new trial based on this court’s decision in Floyd

v. State, 151 So. 3d 452 (Fla. 1st DCA 2014) (Floyd I). Floyd I was quashed by the
Florida Supreme Court in State v. Floyd, 186 So. 3d 1013 (Fla. 2016) (Floyd II), and

the Court thereafter quashed our original opinion in this case and remanded “for

reconsideration upon application of [the] decision [in] [Floyd II].”

      Based on Floyd II, we reject Appellant’s argument that the jury instructions

in this case were fundamentally erroneous. And, consistent with our original

opinion, we again find no merit in the other issues raised by Appellant. Accordingly,

we affirm Appellant’s judgment and sentence.

      AFFIRMED.

WOLF, WETHERELL, and JAY, JJ., CONCUR.